DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.
This application is in condition for allowance except for the presence of claims 25-30 directed to an invention non-elected without traverse.  Accordingly, claims 25-30 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: cancel claims 25-30.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including the prior art cited below and the prior art cited in parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first end portion of the adapter housing is configured to mate with an optical fiber connector terminating a single optical fiber cable, the optical fiber connector having four connection areas, each connection area supporting a respective group of optical fibers in the connection area, the optical fiber adapter being configured to retain the optical fiber connector in the first end portion of the adapter housing such that each connection area and the respective group of optical fibers is operatively aligned with a respective one of the four channels; and that the second end portion of the adapter housing is configured to mate with a plurality of individual optical fiber connectors, each individual optical fiber connector terminating an individual optical fiber cable, the optical fiber adapter being configured to retain each of the plurality of individual optical fiber connectors in the second end portion of the adapter housing such that each individual optical fiber connector is received in at least one of the four channels and is positioned to make an optical connection to the corresponding group of optical fibers of the optical fiber connector whereby the optical fiber adapter facilitates breakout of the single optical fiber cable of the optical fiber connector into the plurality of individual cables of the plurality of individual optical fiber connectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0170961 (“Coenegracht”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY M BLEVINS/Primary Examiner, Art Unit 2883